DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 5, 6, 9, 10, 14, 17, 18 and 20.  Claims 21 and 22 have been added.  Claims 4, 8 and 13 have been canceled.  Thus, claims 1-3, 5-7, 9-12 and 14-22 remain pending in this application.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 04 January 2022 with respect to:
double patenting rejection;
rejections of claims 1-20 under U.S.C. § 112(b),
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicant’s filing a terminal disclaimer to obviate double patenting rejection over US Patent No. 10,657,599.  Accordingly, Examiner withdraws double patenting rejection.
Examiner acknowledges amendments to claims to overcome 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See new claim objections and § 112(b) rejections below. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application filed 14 April 2020 is a continuation of 15/294,147 filed 14 October 2016, and is now US Patent No. 10,657,599.  Accordingly, this application is given priority to 14 October 2016.
Claim Objections
Claims 1-3, 5-7, 9-12 and 14-22 are objected to because the phrasing is too wordy and confusing. For example, in the limitations of claim 1:
assigning, by a processor on a virtual collaboration server to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having attributes associated therewith, the attributes comprising:one or more specialization including, a first specialization and a secondspecialization, anda status;
the term “by a processor on a virtual collaboration server” is redundant in that, as per [029] of Applicant’s specification:
Virtual collaboration server 103, e.g., may include a processor 111 controlling overall operation of the virtual collaboration server 103.
It is also not clear if an attribute comprises one of more specializations and a status; or an attribute comprises one of more specializations or a status.  Perhaps the Applicant means to convey “each claims adjusters having an attribute comprising at least one specialization and a status” or “each claims adjusters having a specialization attribute and a status attribute”.  Assuming the Applicant meant the former interpretation, the limitation would be better written:
assigning, by a virtual collaboration server, a plurality of claims adjusters to a queue, each of the claims adjusters having an attribute associated therewith, each attribute comprising:a first specialization, a second specialization, and a status;
Assuming the Applicant meant the latter interpretation, the limitation would be better written:
assigning, by a virtual collaboration server, a plurality of claims adjusters to a queue, each of the plurality of claims adjusters having a specialization attribute and a status attribute, wherein the specialization attribute comprises a first specialization and a second specialization;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 9-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 10 and 18, in the representative limitation of clam 1:
assigning, by a processor on a virtual collaboration server to a queue, a plurality of claims adjusters, each of the plurality of claims adjusters having attributes associated therewith, the attributes comprising:one or more specialization including, a first specialization and a secondspecialization, anda status;
is vague and indefinite for several reasons.  First, it is not clear how “one specialization” can include “a first specialization and a second specialization”(emphasis added).  Second, it is not clear if each claims adjuster has an attribute, wherein the attribute comprises “at least one specialization and a status”; or if each claims adjuster has at least two attributes, wherein the first attribute comprises “at least one specialization” and the second attribute comprises “a status”.  The metes and bounds of the term “attribute
retrieving, by the processor on the virtual collaboration, after receiving the request, based on first wait time exceeding the second wait time, an instruction to modify the attribute associated with the first claims adjuster of the plurality of claims adjusters from the first specialization to the second specialization;
is vague and indefinite in that it is not clear what the metes and bounds of the term “attribute” are.  It is also not clear what method step is being performed in that it is an introduction to the next limitation.
 This limitation:
based on the retrieved instructions, modifying, by the processor on the virtual collaboration server, the attribute associated with the first claims adjuster from the first specialization to the second specialization;
 is vague and indefinite because it is not clear what is modified in that the attribute associated with the first claims adjuster has both a first specialization and a second specialization.
Regarding claim 10, in the limitations:
receive, from a mobile computing device comparing a camera, a microphone, and a speaker, a request to initiate a communication session, wherein the request is associated with a second specialization;
it is not clear if the mobile computing device is part of the system.
Regarding claim 18, the limitations:
receive, from a mobile computing device comprising a camera, a microphone, and a speaker, a request to initiate a communication session, wherein the request is associated with a second specialization;
and:
transmit, to a computing device associated with the first claims adjuster, the request to initiate the communication session;
a mobile computing device” in the first limitation and “a computing device” in the second limitations.  The antecedent issue is not clear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The items “the microphone, the camera and the speaker” in the claim are also recited in the independent claim upon which this claim depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-9, 11-17, 19-22
The art rejections below are in view of the 112(b) rejections stated above.
Additional Comments
Regarding claims 1-3, 5-7, 9-12 and 14-22, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. Specialty  specialization 
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dinamani et al: “CLAIMS CATEGORIZATION IN A WORKFLOW” (US Pub. No. 20150278728 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.

http://www.uspto.gov/interviewpractice
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692